                    Case 6:19-cr-10079-JWB Document 3 Filed 05/10/19 Page 1 of 1

                                      CLERK’S COURTROOM MINUTE SHEET – CRIMINAL

                                                 PRETRIAL PROCEEDINGS



UNITED STATES OF AMERICA,

                         Plaintiff,

v.                                                        Case No: 19-10079-01-JWB

RAUL HERNANDEZ-PENEDA,

                         Defendant.

 JUDGE:                        Judge James            DATE:                                   5/10/2019
 CLERK:                         Carol Kuhl            TAPE/REPORTER:                    FTR Network @ 1:50 PM
 INTERPRETER:                 Marcela Renna           PROBATION:                            Amanda Hudson
Time in court: 13 minutes in court.
                                                      PROCEEDINGS

☒Initial Rule 5/Rule 5(c)(3)     ☐Initial Revocation Hearing      ☐Bond Hearing
☐Detention Hearing                ☐Preliminary Hearing            ☐Bond Revocation Hearing
☐Arraignment held
☐Discovery Conference
☒Interpreter Sworn
☒Charges and penalties explained to defendant
☒Defendant sworn/examined re: financial status
☒Counsel Appointed
☒Constitutional Rights Explained
☐ Waived Reading of:             ☐ Read to Defendant:
                 ☐ Indictment
                 ☐ Information
                 ☐ Number of Counts: 1
☐Guilty ☐Not Guilty to count.
☐Bail Revoked
☐Bail Fixed at: $_____________
☐Release Order executed ☐Continued on Present Bail
☒Remanded to Custody
☐Status Conference
☒Detention Hearing to be held on Wednesday, May 15, 2019 at 1:30 PM before Magistrate Judge Birzer in Wichita, KS. USM to
transport for docket.

     •   Government requests pretrial detention of defendant and requests a continuance of the detention hearing – GRANTED.
         Pending detention hearing, defendant shall be held in custody by the U.S. Marshal and produced for the hearing in
         Wichita, KS.
